Atkinson, Justice.
1. In Gaskins v. Gaskins, 181 Ga. 124 (3) (181 S. E. 850), it was held that the judge erred in refusing to entertain the motion to disqualify himself and in thereafter proceeding to exercise the judicial powers of the court, and that the error rendered all further proceedings nugatory. Among the judicial powers exercised was appointment of receivers. While the case was pending in the Supreme Court, a motion was made to punish the plaintiff for contempt of court for refusal to deliver to the receivers property alleged to be a part of the assets subject to administration. The respondent again urged the same ground of disqualification, by motion to dismiss. The judge excluded evidence tending to sustain the ground of alleged disqualification, and overruled the motion to dismiss the proceedings for contempt, on the ground that his former ruling was conclusive on the question of his disqualification. Held:
(<a) The' former ruling, having been excepted to, was not conclusive.
(6) The refusal to dismiss the contempt proceedings was in effect a refusal to entertain the motion to disqualify the judge.
(e) The ruling was erroneous, and rendered nugatory all further proceedings for contempt of court.

Judgment reversed.


All the Justices concur, except Russell, O. J., absent because of illness.